DETAILED ACTION
This action is in response to the Application filed 10/02/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/02/2019, 07/15/2020 and 12/03/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James LaBarre on 02/04/2021.
Please change the title of the invention as follows:
-- MODULAR MULTILEVEL CONVERTER HAVING CAPACITOR DEGRADATION DETERMINATION--
Allowable Subject Matter
Claims 1 – 2 and 4 – 14 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a time calculation unit configured to calculate, during startup of the power conversion device, charging time of the capacitor during initial charging based on the capacitor based on the signal; and a determination unit configured to determine whether the capacitor has degraded or not comparison of the charging time calculated by the time calculation unit with a reference charging time serving as a reference for determining degradation of the capacitor, and to device based on a second result of comparison of the discharging time calculated by the time calculation unit with a reference discharging time serving as a reference for determining degradation of the capacitor”. 
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a determination unit configured to determine whether the capacitor has degraded or not based on a first result of comparison of the charging time calculated by the time calculation unit with a reference charging time serving as a reference for determining degradation of the capacitor, and a second result of comparison of the discharging time calculated by the time calculation unit with a reference discharging time serving as a reference for determining degradation of the capacitor, the charging time including a time during which the capacitor is charged with a current flowing through the plurality of 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2016/0313387 discloses a cascaded multi-level converter and method of determining degradation in a cell capacitor of the cascaded submodules of the converter. According to one embodiment, the determining in step b) comprises determining a ratio between the time difference and a reference time difference indicative of the discharge time from the starting voltage to the measurement end voltage of a new cell capacitor. According to one embodiment, the processor is arranged to determine the value of the capacitor degradation parameter by means of a ratio between the time difference and a reference time difference indicative of the 
US Pub. No. 2011/0018551 discloses method and device for determining degradation state of electrical storage device based on a calculated capacitance value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838